Citation Nr: 0423979	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental injury.  

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has active military service from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims of entitlement to 
service connection for a dental injury from trauma, 
"hypermetropia astigmatism claimed as eye strain," 
glaucoma, hypertension, and "cataract."  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have hypertension as a result of his 
service.

2.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

3.  There is no medical indication that the teeth extracted 
in service are not replaceable.

4.  The veteran did not apply for dental treatment until many 
years after his separation from service.

5.  The veteran does not have an eye disability as a result 
of his service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

2.  The veteran is not currently shown to have a dental 
condition due to dental injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).

3.  An eye disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
hypertension, a dental injury, and an eye disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The PULHES profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The number "1" 
indicates a high level of fitness.  Id.  The number "2" 
indicates that the individual meets procurement standards, 
but may have some limitation on initial military occupational 
specialty classification and assignment.  Id.  The "P" in 
PULHES stands for "Physical Capacity and Stamina" and would 
incorporate the examinee's blood pressure.  The remaining 
letters stand for "Upper Extremities," "Lower Extremities," 
"Hearing and Ears," "Eyes," and "Psychiatric Condition."

A.  Hypertension

The veteran's service medical records include a pre-induction 
examination conducted in September 1995.  The medical history 
appears to indicate that the veteran reported a history of 
"high or low blood pressure".  The blood pressure reading 
on examination was recorded as 140/80.  A November 1955 
reports note PULHES profiles of "1" for P, U, L and H.  The 
veteran's separation examination report, dated in October 
1957, shows that his heart was clinically evaluated as 
normal.  Blood pressure was noted as 104/58, with a sitting 
pulse of 72.  

As for the post-active duty service medical evidence, reports 
from the Newton Medial Center, dated between 1994 and 1998, 
contain notations of hypertension.  Reports from Lawrence R. 
Marwill, M.D., dated between 1992 and 1997, show treatment 
for vision symptoms, with ancillary notations of hypertension 
beginning in 1994.  A March 1998 VA general medical 
examination report shows that the veteran reported a history 
of hypertension.  The relevant diagnosis was hypertension.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not refer to hypertension.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  There is no competent evidence 
showing that hypertension was manifest to a compensable 
degree within one year of separation from service.  Service 
connection for hypertension as a presumptive basis is 
therefore not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In 
addition, the Board points out that the first evidence of 
hypertension is dated no earlier than 1994.  See Dr. 
Marwill's treatment report, dated in November 1994 (noting 
hypertension).  This is approximately 36 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence of a nexus between the 
veteran's hypertension and his service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran has hypertension that is related to 
his service, and the claim is denied.

B.  Dental Injury

The veteran argues that he had several teeth extracted during 
service, that he was given dentures, but that they began to 
wear on adjacent teeth and eventually caused the extraction 
of those teeth.  

The Board first notes that the veteran filed his claim in 
February 1996, and that during the pendency of this appeal, 
VA regulations regarding service connection for dental 
disorders were revised, effective June 8, 1999.  64 Fed.Reg. 
30392 (June 8, 1999).  Previously, VA regulation provided 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were not disabling conditions, and 
could be considered service-connected solely for the purpose 
of determining entitlement to dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (effective 
prior to June 8, 1999).  In applying the rating criteria to 
this case, the Board notes that 38 C.F.R. § 3.149 (1998) was 
removed and reserved with the June 1999 regulatory change.  
However, there was no change in the determination that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
not disabling conditions.  See 38 C.F.R. § 3.381.

VA's General Counsel has held that dental treatment, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2003).  

As explained below, in the absence of evidence of service 
trauma associated with any tooth extraction, the mere fact 
that teeth may have been carious or extracted in service is 
not determinative to a claim for VA dental treatment.

The veteran's service medical records include the following: 
a November 1955 report notes that the veteran was noted to be 
missing teeth #1, 10, 17, 19 and 32, with damage to teeth #8, 
9, 11, 12, 13, 14, 20, 29, 30 and 31.  The section for 
partial upper "dentures needed" was checked.  Another 
November 1955 report notes that teeth #8, 9, 12, 13 and 31 
were extracted, and entries for January 1956 note that teeth 
#11 and 14 were extracted.  Reports, dated in January and 
July of 1956, indicate that partial upper dentures were 
created for seven and ten upper teeth, respectively.  The 
veteran's separation examination report, dated in October 
1957, shows that his "mouth and throat" were clinically 
evaluated as normal.  He was noted to be missing teeth #1, 8, 
9, 10, 11, 12, 13, 14, 15, 17, 19, 30 and 32.  See also 
October 1957 report (noting the same missing teeth as the 
separation examination report).  

As for the relevant post-active duty service medical 
evidence, it includes the following: a March 1998 VA general 
medical examination report shows that the veteran denied any 
injury in the service.  

In summary, the veteran's service medical records appear to 
reflect that teeth # 1, 10, 17, 19 and 32 were missing upon 
entrance into service, and that teeth # 8, 9, 11, 12, 13, 14 
and 31 were extracted between November 1955 and January 1956 
(i.e., at which point in time the veteran had less than 180 
days of active service).  It appears that teeth #15 and 30 
were also extracted at some point during service.  See 
October 1957 report.  Although there is no record of 
extraction of teeth #15 and 30, there is no evidence that 
these teeth were lost due to dental trauma.  

The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and he was not 
a POW.  Indeed, no dental condition other than replaceable 
missing teeth and carious teeth is shown.  As the replaceable 
missing teeth and carious teeth are not disabling conditions 
for which service connection may be granted for compensation 
purposes, and no other dental condition was shown during or 
after service, a basis for payment of compensation benefits 
in connection with the veteran's claim has not been 
established.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(b), 
3.381.

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd  87 F.3d 1304 (Fed.Cir. 
1996).  

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (2003); Woodson, 8 Vet. App. at 
354.  In the present case, the veteran is not eligible for 
Class I eligibility because he may not establish compensable 
service connection for missing teeth, and he has neither 
claimed nor submitted evidence that he had teeth removed in 
service due to jaw damage.

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are not shown in 
this case.  

Finally, under Class II(a) criteria, dental treatment is 
provided for a service-connected noncompensable dental 
condition that resulted from combat wounds or other service 
trauma.  The veteran is not eligible under this category 
since he does not contend, nor does the evidence reflect, 
that he had teeth extracted in service due to service trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) ("service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  In short, 
the veteran does not meet any of the criteria for outpatient 
dental treatment, and as such, the veteran's claim must fail.  

C.  Eye Disability

The veteran argues that service connection is warranted for 
an eye disability.  Specifically, he argues that his glasses 
were broken during service, but he never received new 
glasses.  As a result, he argues he sustained eye strain 
during his duties, which required him to look at a compass or 
through binoculars.

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Absent such superimposed injury or disease during service, 
congenital or developmental defects, to include refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003); see also 38 C.F.R. § 4.9 (2003); Beno v. Principi, 3 
Vet. App. 439 (1992).  

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), as in effect both prior to and on August 
26, 1996, defects of form or structure of the eye of 
congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperropia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation.  Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Adjudication Procedure Manual M21-1, Part 
VI, 11.07(b).  

The veteran's service medical records include the following: 
a preinduction examination report, dated in September 1955, 
shows that the veteran was noted to have "hypermetropia 
astigmatism E-2."  His distant vision was 20/50 O.D. (right 
eye), corrected to 20/30, and 20/70 O.S. (left eye), 
corrected to 20/30.  Accompanying November 1955 reports note 
PULHES profile of "2" for "E."  A February 1956 report 
notes that the veteran needed glasses.  Eye refraction was 
recorded as O.D. -0.25 + 2.00 x 100, and O.S. -0.50 + 2.25 x 
90.  An October 1957 report notes that the veteran wanted new 
lens for his glasses as one lens was broken.  Eye refraction 
was recorded as O.D. -0.25 - 2.00 x 100, and O.S. -0.50 - 
2.25 x 90.  The veteran's separation examination report, 
dated in October 1957, shows that his eyes, pupils, and 
ocular motility, were all clinically evaluated as normal.  
Distant vision was 20/70 O.D., corrected to 20/20, and 20/100 
O.S., corrected to 20/20.  The "refraction" portion of the 
report notes "lens."  

As for the post-active duty service medical evidence, reports 
from Lawrence R. Marwill, M.D., dated between 1992 and 1997, 
show treatment for vision symptoms.  

A March 1998 VA general medical examination report shows that 
the veteran denied any injury in the service.  He reported a 
history of glaucoma and cataract, and laser surgery on his 
eye.  The relevant diagnoses were cataract and glaucoma.  

A March 1998 VA eye examination report shows that the veteran 
reported a history of glaucoma for 10 to 12 years, laser 
surgery in both eyes, and cataract surgery in both eyes with 
implants.  Visual acuity was 20/80-1 in the right eye, 
corrected to 20/30 with several on the 20/25 line.  Visual 
acuity was 20/200 in the left eye, corrected to 20/20 with 
several on the 20/25 line.  Visual fields were grossly full 
to confrontation, and visual field charts are associated with 
the report.  Both eyes had implants.  

Reports from the Newton Medial Center, dated between 1994 and 
1998, note a history of glaucoma and cataracts.  


A VA eye examination report, dated in June 2003, shows that 
the veteran's visual acuity was 20/80 -1 for the right eye, 
corrected to 20/25, and 20/100 for the left eye, corrected to 
20/25.  With both eyes, he read 20/20.  The diagnoses were 
chronic open-angle glaucoma in both eyes, and pseudophakia in 
both eyes.  Confrontation fields were full.  

The Board finds that the claim must be denied.  To the extent 
that the veteran may have defective visual acuity, under 38 
C.F.R. § 3.303(c), congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See also 38 C.F.R. § 4.9 (2002); Beno v. 
Principi, 3 Vet. App. 439 (1992).  Thus, the veteran's 
refractive error of the eyes may not be regarded as a 
disability and may not be service connected on the basis of 
incurrence or natural progress during service.  His 
astigmatism is shown upon entry into service, and in any 
event, it is also considered congenital in nature.  With 
regard to non-congenital eye disorders, to include glaucoma 
and cataracts, even assuming arguendo that the treatment 
reports for vision symptoms are sufficient to show these eye 
disabilities were diagnosed at that time, the first evidence 
of an eye disability is dated in 1992.  See Dr. Marwill's 
reports.  This is approximately 34 years after separation 
from service, and this lengthy period without treatment is 
evidence there has not been a continuity of symptomatology, 
and weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Board notes 
that the claims file does not contain competent evidence 
linking an eye disability to the veteran's service.  In fact, 
the only medical opinion on this matter is the opinion in the 
June 2003 VA eye examination report, which shows that the 
examiner concluded, "His glaucoma, I feel, is in no way 
connected with his service in the armed forces, nor are the 
cataracts."  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

D.  Conclusion

The Board has considered the veteran's oral and written 
testimony.  Although a lay person is competent to testify 
only as to observable symptoms, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), a layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements.  Accordingly, the 
veteran's claims for service connection must be denied.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July 1998 decision, the Statement of the 
Case (SOC), and two Supplemental Statements of the Case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the claimed conditions had been 
met.  The June 2003 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in a letter dated in May 2003, the RO 
notified the appellant of the information and evidence the RO 
would obtain and the information and evidence the appellant 
was responsible to provide.  The Board concludes that the 
discussions in the May 2003 letter, the RO's decision, the 
SOC and the SSOC's adequately informed the appellant of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the May 2003 letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the May 2003 letter, the appellant was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, including evidence from specified 
sources.  The May 2003 letter notified him that it was still 
his responsibility to support his claim with appropriate 
evidence.  In the letter, he was notified that he could help 
his claim by providing VA with copies of any private 
treatment records he had in his possession, and he was 
requested to identify all sources of relevant records.  He 
was provided with the appropriate forms (VA Forms 21-4138 and 
21-4142(3)).  It does not appear, however, that any 
additional sources of information were identified.  

The contents of the May 2003 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
In this regard, the Board notes that an opinion by the 
General Counsel's Office held that the Pelegrini I Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004); see also VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the May 2003 letter was sent to the 
appellant after the RO's decision that is the basis for this 
appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.

In this case, as previously discussed, all available, 
identified evidence has been obtained.  In addition, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the May 2003 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claims, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
letter was sent, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination, and an 
etiological opinion has been obtained with regard to his 
claim for an eye disability.  With regard to the claims for a 
dental injury, and hypertension, the Board finds that the 
evidence, discussed infra, which indicates that the veteran 
did not receive treatment for the claimed symptoms (other 
than refractive error and teeth extractions) during service, 
that the first medical evidence of either of the claimed 
conditions comes at least 34 years after separation from 
service, and that the claims file does not contain competent 
evidence showing that the veteran had a compensable dental 
injury and eye disability during service, or that he 
currently has compensable residuals of a dental injury or 
hypertension that is related to his service, warrants the 
conclusion that a remand for examinations and/or opinions is 
not necessary to decide the claims.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for hypertension is denied.  

Service connection for a dental injury is denied.  

Service connection for an eye disability is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



